Bloodwokth, J.
Every material question raised in the motion *289for a new trial in this ease was certified to the Supreme Court. The headnotes above quoted are those prepared by that court in connection with their answers to the certified questions. A full report of the opinion of the Supreme Court will be found in 147 Ga. 781 (95 S. E. 714). These answers show that no error of law was committed in the trial of the case, and as there was ample evidence to support the verdict, no error was' committed in overruling the motion for a new trial.

Judgment affirmed.

Broyles, P. J., and Harwell, J., concur.